Citation Nr: 0207759	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1975 to March 1978.  
He also had service in the U.S. Army Reserve, including a 
period of active duty for training from April 20 to May 4, 
1985.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied service 
connection for hepatitis C as not well grounded.  In July 
2001, the Board remanded the case to the RO for additional 
development.  In an April 2002 decision, the RO denied 
service connection for hepatitis C on the merits.  
Thereafter, the case was returned to the Board.


FINDINGS OF FACT

1.  Service connection is in effect for peripheral medial 
meniscus tear of the right knee with excision of medial and 
lateral meniscus tears.

2.  Hepatitis C is causally related to surgeries for the 
service-connected right knee condition.


CONCLUSION OF LAW

Hepatitis C is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for hepatitis C, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of hepatitis C.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In an October 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  In correspondence dated in 
April 2002, the veteran essentially contends that all 
relevant evidence has been submitted related to his claim and 
requests that his case be sent to the Board for review.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from April 1975 to March 1978.  
He also had service in the U.S. Army Reserve, including a 
period of active duty for training from April 20 to May 4, 
1985.

A review of the record shows that service connection is in 
effect for peripheral medial meniscus tear of the right knee 
with excision of medial and lateral meniscus tears.  Service 
department medical records reveal that the veteran underwent 
arthroscopic debridement of cruciate ligament on April 30, 
1985.  The diagnosis was chronic right anterior cruciate 
ligament tear/acute peripheral medial meniscus tear of the 
right knee.  VA medical records show that the veteran 
underwent arthroscopy of the right knee with excision of 
medial and lateral meniscus tears.  The service-connected 
right knee condition has been rated as 10 percent disabling, 
effective from May 1985; as 100 percent disabling from 
September 1986 to November 1986 under the provisions of 
38 C.F.R. § 4.30 (2001) based on surgery and convalescence; 
and as 10 percent disabling, effective from November 1986.

VA and private medical records show that the veteran was 
treated and evaluated for hepatitis problems from 1995 to 
2001.  The more salient medical reports are discussed below.  

A private medical report dated in May 1995 notes that the 
veteran had undergone liver function tests.  Serum hepatitis 
C virus RNA was positive 3+.

A private medical report shows that the veteran underwent 
various laboratory studies.  The results demonstrated that he 
had chronic hepatitis C with a mild degree of activity.  It 
was noted that the presence of HCV RNA reflected that he had 
replicating virus in his blood.

In July 2001, the Board remanded the case to the RO in order 
to have the veteran undergo a VA medical examination to 
determine the nature and extent of any hepatitis C, and to 
obtain an opinion as to the etiology of any hepatitis C 
found.  In January 2002, the veteran underwent the requested 
VA examination.  He gave a history of operations on his right 
knee that he felt caused hepatitis C.  He reported that he 
was notified of the hepatitis C in 1992 at the time of a 
blood donation.  The examiner noted that diagnostic and 
clinical tests included hepatitis C, EIA, as well as RIBA, as 
well as AST and ALT, and results of biopsies done in 1999.  
The diagnosis was hepatitis C.  The examiner opined that it 
was at least as likely as not that the hepatitis C was 
acquired from the operations on the veteran's right knee.

An addendum dated in April 2002 to the report of the January 
2002 VA medical examination notes that the veteran had 
hepatitis C.  It was reiterated that the hepatitis C was at 
least as likely as not acquired from operations.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Statements from the veteran are to the effect that he has 
hepatitis C that is causally related to surgeries for his 
service-connected right knee condition.  VA and private 
medical reports show that the veteran has undergone various 
laboratory studies, including hepatitis C, EIA, as well as 
RIBA, as well as AST and ALTL, and that chronic hepatitis C 
was first demonstrated in the 1990's.  The report of his VA 
medical examination in January 2002 contains an opinion from 
the examiner that indicates it is at least as likely as not 
that the hepatitis C is the result of operations on the 
veteran's right knee.  There is no competent evidence of 
record to refute that medical opinion.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran's hepatitis C is causally related to surgeries for 
his service-connected right knee condition.  Hence, the 
veteran prevails on his claim for secondary service 
connection for hepatitis C with application of the benefit-
of-the-doubt doctrine in his favor.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Secondary 
service connection for hepatitis C is granted because the 
evidence reveals that it is proximately due to or the result 
of surgeries for his service-connected right knee condition.


ORDER

Secondary service connection for hepatitis C is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

